ROBERTSON, Presiding Judge.
The Juvenile Court of Montgomery County entered a judgment on June 22, 1993, awarding the father, K.B., custody of K.K.B., a legitimated minor child. The mother, M.C., filed a timely post-judgment motion on July 1,1993. The motion was denied by an order of the trial court entered on August 13,1993. The mother filed a notice of appeal to this court on September 16, 1993. This appeal must be dismissed as untimely.
Rule 28(c), A.R.Juv.P., provides that: “notice of appeal shall be filed within fourteen (14) days of the judgment, order or decree appealed from, whether the appeal is to an appellate court or to the circuit court for trial de novo.” Rule 2(a)(1), A.R.App.P. provides: “An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court.” This court is without jurisdiction; therefore, this appeal is due to be dismissed. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991).
APPEAL DISMISSED.
THIGPEN and YATES, JJ., concur.